DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by ZUO et al. (ZUO) (CN 110231656 A).
As to Claims 1-20,
ZUO is the publication of the foreign priority application that the instant application claims priority to, and as such, as best understood, ZUO discloses the same features as the instant application.  However, ZUO includes an additional inventor not currently listed in the instant application.  As such, the inventorship of the ZUO reference is not a subset of the inventors of the instant application, and is therefore available as prior art.   The ZUO reference clearly anticipates all of the features of the instant application, as disclosed by ZUO beginning in paragraph [0075] of ZUO and as seen in the figures.  Because ZUO clearly discloses and anticipates the claim features, item to item matching is not provided as the items in ZUO includes the same reference numbers and features as the instant application, making it clear how ZUO discloses the instant claims.
Claims 1, 2, 3,  and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May (US 2010/0102809 A1).
As to Claim 1,
May discloses A magnetism detection apparatus for detecting an underwater unexploded ordnance (Paragraph [0027]), comprising: a detection device comprising an array of detection assemblies ((100) or each sensor M0-M12 of each array (100)) arranged in a same plane (Figures 1,2), the array of detection assemblies being configured to detect magnetic fields and output magnetic field signals corresponding to locations of the detection assemblies (Paragraph [0042]); at least one first locating device (103)  or (103),(101) disposed on one of the detection assemblies to locate this detection assembly and output a first coordinate signal corresponding to this detection assembly (Paragraph [0042] / note the gps can be integrated with the array and is therefore reasonably on at least one of the detection assemblies);  and a central control device (101) communicatively and respectively connected to each of the detection assemblies and the at least one first locating device (Figure 2), and configured to store information of relative locations of the detection assemblies (Figure 1 / note digital storage), receive the magnetic field signals and the first coordinate signal (Figure 1), and obtain the location of the detection assembly sending a maximum magnetic field signal based on the first coordinate signal and the information of the relative locations of the detection assemblies (Paragraphs [0042], [0066]), (Figure 11 / note that the sensor M4 with the maximum magnetic field signal has been identified as the sensor with the object directly under it).
As to Claim 2,
May discloses the array of detection assemblies are arranged in rows and columns (Figures 1 and 2 / note the sensors of each of the two subarrays (100) which are arranged in plural columns and a respective row for each subarray,  thus constituting two rows and plural columns), the rows and the columns are intersected with each other (Figures 1,2), any two adjacent detection assemblies in any same row are fixedly connected to each other (Figures 1,2), and any two adjacent detection assemblies in any same column are fixedly connected to each other (Figures 1,2), (Paragraph [0020]).
As to Claim 3,
May discloses the detection device further comprises a plurality of fixing rods (each of the tubes) having a same length (Figures 1,2), (Paragraph [0020] / note each tube for each subarray (100) would reasonably have the same length), the any two adjacent detection assemblies are fixedly connected to each other and spaced from each other through one of the plurality of fixing rods (Figures 1,2).
As to Claim 16,
May discloses A method for controlling the magnetism detection apparatus of claim 1, comprising: controlling the detection assemblies to detect the magnetic fields and output the magnetic field signals corresponding to the locations of the detection assemblies (Paragraph [0042]); controlling the first locating device to locate the one of the detection assemblies and output the first coordinate signal (Paragraph [0042]); controlling the central control device to receive the magnetic field signals and the first coordinate signal (Paragraph [0042]), and obtain the location of the detection assembly sending the maximum magnetic field signal based on the first coordinate signal and the information of the relative locations of the detection assemblies (Paragraphs [0042], [0066]), (Figure 11 / note that the sensor M4 with the maximum magnetic field signal has been identified as the sensor with the object directly under it).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over May (US 2010/0102809 A1) in view of Wiegert et al. (Wiegert) (US 7,688,072 B1).
As to Claim 4,
May discloses a first fixing member rigidly connected to the detection device and fix a location of the detection device (Paragraph [0020] / note tube or substrate).
May does not disclose the central control device is mounted on the first fixing member.
Wiegert discloses a first fixing member (30) rigidly connected to the detection device ((10) or (each sensor (11-18)) and fix a location of the detection device (Figure 1), (Column 4, Lines 42-56), the central control device (50) is mounted on the first fixing member (Figure 1), (Column 4, Lines 58-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify May to include the central control device is mounted on the first fixing member as taught by Wiegert in order to advantageously allow the entire system to be easily transported by only having to move a single component, and to ensure that the sensors and processing components are never separated, thus helping to ensure that no necessary component of the system is misplaced.
As to Claim 5,
May discloses a second fixing member rigidly connected to the detection device and fix the detection device in combination with the first fixing member (Paragraph [0020] / note tube or substrate of another of the arrays), wherein the first fixing member and second fixing member are disposed at two opposite sides of the detection device (Figure 1 / note the arrays are on opposite sides) of the overall detection device).
As to Claim 8,
May discloses a second locating device disposed on the first fixing member and communicatively connected to the first locating device (Paragraph [0042] / note there is a gps reasonably integrated with each array), (Figure 1); wherein the second locating device is capable of sending a second coordinate signal to the first locating device (Paragraph [0042]), (Figure 1); and the first locating device is capable of receiving the second coordinate signal (Paragraph [0042]), (Figure 1), correcting the first coordinate signal according to the second coordinate signal to generate a corrected first coordinate signal, and sending the corrected first coordinate signal to the central control device (Paragraph [0042]), (Figure 1); and the first locating device is capable of receiving the second coordinate signal (Paragraphs [0010],[0042] / note the central electronics portion is capable of the claim feature as it includes position correction), (Figure 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over May (US 2010/0102809A1 ) in view of Ying et al. (Ying) (CN 109001819A)
As to Claim 9,
May does not disclose each of the detection assemblies comprises: a head member, a first hollow space being defined in the head member; a magnetic field detector having a housing; and a plummet configured to keep the detection assembly aligned vertically in the water; wherein the head member, the housing, and the plummet are connected in sequence and have a common central axis.
Ying discloses each of the detection assemblies comprises: a head member (3), a first hollow space being defined in the head member (Figure 2); a magnetic field detector (8) having a housing (6) (Figure 2); and a plummet (10) configured to keep the detection assembly aligned vertically in the water (Figure 2), (Abstract) ; wherein the head member, the housing, and the plummet are connected in sequence and have a common central axis (Figures 2,3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify May to include each of the detection assemblies comprises: a head member, a first hollow space being defined in the head member; a magnetic field detector having a housing; and a plummet configured to keep the detection assembly aligned vertically in the water; wherein the head member, the housing, and the plummet are connected in sequence and have a common central axis as taught by Watkins in order to advantageously provide a housing for the detector to protect the detector against the environment, such as the water that the sensor is placed adjacent or in, and in order to advantageously ensure that the sensor is maintained in a specific and known orientation and position in order to minimize detection errors that can occur when the sensor is oriented at an undesired angle or position. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2021/0124085 A1 to Chabert et al. which discloses a device for magnetically detected unexploded ordnance in the water, 2) US 5,777,477 A to Wynn which discloses a device for magnetically detected unexploded ordnance in the water, and 3) US 6,809,520 B1 to Nelson which discloses a device for magnetically detected unexploded ordnance in the water,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858